UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number 000-51305 Heritage Financial Group, Inc. (Exact name of registrant as specified in its charter) Maryland 38-3814230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 721 N. Westover Blvd., Albany, GA (Address of principal executive officers) (Zip Code) Registrant’s telephone number, including area code: 229-420-0000 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered Common Stock, Par Value $0.01 per share Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2011 was approximately $95.3 million, computed by reference to the last sales price for the registrant’s common stock on Nasdaq Global Market on that date. As of March 15, 2012, there were 8,668,752 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III of Form 10-K – Portions of the Proxy Statement for the 2012 Annual Meeting of Stockholders. PART I Item 1.Business General Heritage Financial Group, Inc., a Maryland corporation (“Heritage” or the “Company”), is the holding company of its wholly-owned subsidiary, HeritageBank of the South, a Georgia savings bank (“HeritageBank” or the “Bank”). During 2011, we made two assisted transactions under loss-share agreements with the Federal Deposit Insurance Corporation (“FDIC”), which significantly increased our asset size and deposit base and increased our central eastern Georgia market presence in and around the Savannah and the Statesboro markets.On February 18, 2011, we acquired Citizens Bank of Effingham headquartered in Springfield, Georgia with $139 million in loans and $206 million in deposits, and on August 19, 2011, we acquired First Southern National Bank headquartered in Statesboro, Georgia with $108 million in loans and $137 million in deposits.We also expanded our Georgia footprint in 2011 by opening mortgage production offices in Alpharetta, Gainesville, LaGrange and Macon. The Company was formed by its federally chartered predecessor, Heritage Financial Group (the “Predecessor”) in connection with a second-step conversion and public offering conducted in the latter half of 2010, in which the Predecessor merged into the Company and converted from a mutual holding company structure to a stock holding company structure (“Conversion”).In that merger, each public share of common stock of the Predecessor was exchanged for 0.8377 shares of the Company’s common stock.Prior period shares and per share data, including dividends per share, included in the Form 10-K have been adjusted to reflect the 0.8377 exchange ratio.The words “we,” “our” and “us” in this Form 10-K refer toHeritage and HeritageBank on a consolidated basis and for periods prior to the closing of the second-step conversion on November 30, 2010, to the Predecessor and HeritageBank on a consolidated basis, unless indicated otherwise herein. At December 31, 2011, we had total assets of $1.1 billion, loans of $560.6 million, deposits of $884.2 million and stockholders’ equity of $124.1 million.Our executive offices are located at 721 N. Westover Boulevard, Albany, Georgia 31707.Our common stock is traded on the Nasdaq Global Market under the symbol “HBOS.”For more information about our business, see Item 7. - Management’s Discussion and Analysis of Financial Condition and Results of Operation – General. Forward-Looking Statements This Form 10-K contains statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements, as they will depend on many factors about which we are unsure, including many factors which are beyond our control. The words “may,” “would,” “could,” “will,” “expect,” “anticipate,” “believe,” “intend,” “plan,” “predict,” “should,” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements. Potential risks and uncertainties include, but are not limited to those described below under “Risk Factors.” Market Area We intend to continue to be a community-oriented financial institution offering a variety of financial services to meet the needs of the communities we serve.We are headquartered in Albany, Georgia.At December 31, 2011, we primarily served southern Georgia through offices in the Albany Metropolitan Statistical Area (“MSA”), Statesboro MSA, Savannah MSA, Valdosta MSA, Appling County (Baxley), Cook County (Adel), Jeff Davis County (Hazlehurst) and Tattnall County (Reidsville and Collins) and north central Florida through offices in the Ocala MSA and Lake City MSA.We occasionally make loans beyond our market area to meet customer needs and to develop new business. 2 The following table sets forth our deposit market share, including acquisitions, as of June 30, 2011, based on the most recent data available from the FDIC. Market Area Market Share Market Share Rank Institutions in Market Albany, Georgia MSA 16.1% 1 16 Statesboro, Georgia MSA 3 8 Savannah, Georgia MSA 9 23 Valdosta, Georgia MSA 17 21 Adel, Georgia 2 5 Baxley, Georgia 5 5 Hazlehurst, Georgia 1 4 Tattnall County, Georgia 4 5 Ocala, Florida MSA 16 22 Lake City, Florida MSA 6 7 Information regarding the local economy, major employers, unemployment levels and recent and projected population growth in our 10 market areas is provided below.(The unemployment and demographic (population) data was obtained from the website of SNL Financial at www.snl.com.SNL Financial is a provider of news, financial data and analysis on the banking business.)Overall, these 10 market areas are experiencing higher unemployment levels than the nation or their respective states.As of December 2011, the national unemployment rate was 8.5%, and the rates in Georgia and Florida were 9.4% and 9.7%, respectively.However, the average unemployment rates for December 2011 in our eight Georgia market areas and our two Florida market areas were 10.3% and 10.6%, respectively.Our eight Georgia market areas experienced average population growth of 9.8% from 2000 to 2010 and are expected to experience average population growth of 3.8% over the next five years.Our two Florida market areas experienced average population growth of 28.6% from 2000 to 2010 and are expected to experience average population growth in our market areas of 8.6% over the next four years. Southwest Georgia Market - Albany MSA.The Albany MSA was historically based on manufacturing and agriculture, but it has become more service-oriented in the last two decades.Median household income and per capita income are below the state and national averages, reflecting the rural nature of the market and limited availability of high paying white collar and technical jobs.As of December 2011, the market area reported an unemployment rate of 9.9%, compared with 13.7% for the same period in the prior year and 8.5% for the national average.Major employers in the MSA include the Marine Corps Logistic Base, Phoebe Putney Memorial Hospital, Procter & Gamble, Teleperformance USA, Albany State University, Darton College, and MillerCoors Brewing Company.This MSA has a population of approximately 165,000.Population growth in this area has remained relatively flat, with a 4.6% growth from 2000 to 2010.Over the next four years, the population is expected to grow 1.5%. 3 South Central Georgia Market – Valdosta MSA.The Valdosta MSA is a traditional manufacturing and agriculture economy that has become more service-oriented in the last 20 years.Median household income levels are below the state and national averages, reflecting the rural economy and limited availability of higher paying white collar and technology jobs.As of December 2011, the market area reported an unemployment rate of 8.6%, compared with 9.4% for the same period in the prior year and 8.5% for the national average.Major employers in the area include Moody Air Force Base, with approximately 6,000 personnel.Other major employers include South Georgia Medical Center, Lowe’s Home Centers, and Conversys Corporation.Valdosta is a regional hub for communities in south central Georgia.This market has a population of approximately 135,000.Population growth has been steady, growing 13.3% from 2000 to 2010, and is expected to grow by 5.2% over the next four years.A major reason for growth in this area has been Valdosta State University, which has approximately 12,000 full-time students. Southeast Georgia Market – Statesboro MSA.The Statesboro MSA is a service-based economy.Median and household income levels are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 10.0%, compared with 12.1% for the same period in the prior year and 8.5% for the national average.Major employers in the area include Georgia Southern University, Briggs & Stratton Corp., East Georgia Regional Medical Center and Viracon Georgia, Inc.Statesboro is a regional retail hub for many small communities in southeast Georgia.This market has a population of approximately 68,000.Population growth has been steady, growing 21.8% from 2000 to 2010, and is expected to grow by 7.3% over the next four years.A major driver of growth for this area has been Georgia Southern University, which has approximately 18,000 full-time students. Southeast Georgia Market – Savannah MSA.The Savannah MSA is a five-tiered economy consisting of manufacturing, the port and transportation, tourism, the military, and miscellaneous and other businesses such as health care.Median and household income levels are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 8.8%, compared with 8.9% for the same period in the prior year and 8.5% for the national average.Major employers in the area include Gulfstream Aerospace, International Paper, Georgia Pacific Savannah River Site, Memorial Health, and Fort Stewart Hunter Army Airfield.The transportation industry, centered on the Port of Savannah, is a vital element of the economy and is the fifth largest container port in the country, handling more than 2.1 million container units in 2010 and shipping to more than 150 countries around the world.This MSA has a population of approximately 347,000.Population growth has been steady, growing 18.3% from 2000 to 2010, and is expected to grow by 7.6% over the next four years. Southwest Georgia Market – Adel/Cook County.The Adel/Cook County market is based primarily on agriculture and manufacturing.Median and household income levels are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 11.9%, compared with 13.1% for the same period in the prior year and 8.5% for the national average.Major employers in the area include BASF Sparks LLC, Jimmy Bullard and Sons, and J-M Manufacturing Co.The market has a population of approximately 17,000.Population growth has been relatively flat, with growth of 5.9% from 2000 to 2010.The population is expected to grow 1.4% over the next four years. Southeast Georgia Market - Baxley/Appling County.The Baxley/Appling County market is a service- based economy, with strong roots in manufacturing and agriculture.Median and household income are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 10.5%, compared with 10.0% for the same period in the prior year and 8.5% for the national average. Major employers in the area include Southern Nuclear Operating Co., Altamaha Homecare and Rayonier Wood Products.The market has a population of approximately 18,000.Population growth has been relatively flat, with a 3.5% growth rate from 2000 to 2010.The population is expected to grow 2.1% over the next four years. Southeast Georgia Market – Hazlehurst/Jeff Davis County.The Hazlehurst/Jeff Davis County market is a service-based economy, with strong roots in manufacturing and agriculture.Median and household income levels are below that state and national averages.As of December 2011, the market area reported an unemployment rate of 13.3%, compared with 14.2% for the same period in the prior year and 8.5% for the national average.Major employers in the area include Propex Inc., McPherson Manufacturing Corp. and Beasley Forest Products.The market has a population of approximately 13,000.Population growth has been relatively flat, with growth of 5.8% from 2000 to 2010.The population is expected to grow 3.2% over the next four years. 4 Southeast Georgia Market - Tattnall County.The Tattnall County market is largely based on agriculture.Median and household income are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 9.2%, compared with 10.1% for the same period in the prior year and 8.5% for the national average. Major employers in the market include Fries Farms and Tattnall State Prison.This market has a population of approximately 24,000.Population growth in this area has remained relatively flat, with a 5.4% growth from 2000 to 2010.Over the next four years, the population is expected to grow 2.3%. North Central Florida Market - Ocala Metropolitan Statistic Area.The Ocala MSA is a service based economy.The area is known for its world-class equestrian training facilities and its booming retirement communities.Median household income and per capita income are below the state and national averages.However, due to the large retirement population, much more of the income is disposable in nature compared to other markets.As of December 2011, the market area reported an unemployment rate of 11.6%, compared with 15.7% for the same period in the prior year and 8.5% for the national average.Major employers in the area include Monroe Regional Medical Centers, Wal-Mart Stores, AT&T, Publix Supermarkets, Emergency One, Lockheed Martin, ClosetMaid, and Central Florida Community College.This MSA has a population of approximately 344,000, and has experienced growth of 32.8% from 2000 to 2010.Over the next four years, the population is expected to grow 9.1%. North Central Florida Market - Lake City Metropolitan Statistic Area.The Lake City MSA is service-based.Median household income and per capita income are below the state and national averages.As of December 2011, the market area reported an unemployment rate of 9.9%, compared with 13.7% for the same period in the prior year and 8.5% for the national average.Major employers in the area include the Veterans Administration Medical Center, TIMCO and Sitel.This MSA has a population of approximately 70,000, and has experienced growth of 24.5% from 2000 to 2010.Over the next four years, the population is expected to grow 8.0%. Competition We face strong competition in originating commercial, real estate and other loans and in attracting deposits.Competition in originating real estate loans comes primarily from other banks, credit unions and mortgage bankers.Other banks, credit unions and finance companies also provide vigorous competition in consumer and commercial lending. We attract deposits through our branch office system.Competition for those deposits is principally from other banks and credit unions located in the same community, as well as mutual funds and other alternative investments.We compete for these deposits by offering superior service and a variety of deposit accounts at competitive rates. Available Information Heritage maintains a website at www.eheritagebank.com.The Company currently makes available on or through its website its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to these reports, and all other Securities and Exchange Commission (“SEC”) filings. These materials are also available free of charge on the Securities and Exchange Commission's website at www.sec.gov. 5 Lending Activities The following table presents information concerning the composition of HeritageBank's loan portfolio in dollar amounts and in percentages (before deductions for allowances for losses) as of the dates indicated. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Commercial Real Estate Non residential $ % $ % $ % $ % $ % Multifamily Farmland Total Construction and land Consumer Real Estate Mortgage loans, 1-4 families Home equity Total Commercial and industrial loans Consumer and other loans Loans acquired through FDIC-assisted transactions Non-Covered - Covered - Total - Total loans % Less allowance for loan losses Total loans, net $ 6 The following table shows the composition of HeritageBank's loan portfolio by fixed- and adjustable-rates at the dates indicated. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Fixed-Rate Loans: Real Estate Consumer real estate $ % $ % $ % $ % $ % Multi-family Nonresidential Farmland Construction and land Total real estate loans Consumer and other loans Commercial and industrial loans Total fixed-rate loans Adjustable-Rate Loans: Real Estate Consumer real estate Multifamily Nonresidential Farmland Construction and land Total real estate loans Consumer and other loans Commercial and industrial loans Total adjustable-rate loans Loans acquired through FDIC-assisted transactions Non-Covered - Covered - Total - Total loans % Less allowance for loan losses Total loans, net $ $ $ 7 The following schedule illustrates the contractual maturity of HeritageBank's loan portfolio at December 31, 2011, excluding purchased loans.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Consumer and Commercial Real Estate Construction and land Consumer and Other Commercial and Industrial Total Due During Years Ending December 31, 2011 Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) $ % $ % $ % % $ % 2015 to 2016 2017 to 2021 2022 to 2026 56 - - 2027 and following - - Total $ $ Includes demand loans, loans having no stated maturity and overdraft loans. Lending authority.The Board of Directors has established lending authorities for its officers. Based on individual experience, Market Presidents and Commercial Lenders have established lending authorities up to $500,000, Consumer and Mortgage Lenders have lending authorities up to $100,000. Regional Managers and Regional Presidents may make and approve secured loans up to $1.0 million.Regional Credit Officers may approve secured loans up to $1.5 million. The Chief Banking Officer’s lending authority covers loans and relationships up to $2.0 million. The Chief Executive Officer and the Chief Credit Officer may approve loans and relationships up to $5.0 million. These higher lending authorities are granted in conjunction with the written recommendations and analysis of the commercial managers, regional presidents and regional credit officers. Relationships and exposures that exceed $5.0 million must be approved by the Board of Directors. We are subject to lending limits established under Georgia law for loans to one borrower and the borrower's related entities. See “How We Are Regulated - HeritageBank - Georgia Regulation.” Based on our capital level at December 31, 2011, the maximum amount under Georgia law that wecould loan to any one borrower and the borrower's related entities was $20.6 million for fully secured loans (including loans secured by real estate for which we have an independent appraisal) and $12.4 million for all other loans. Internally, we have set a limit of $5.0 million for all loans to any one borrower and the borrower’s related entities. This internal limit may be exceeded with the approval of the Board of Directors. Major loan customers.Our ten largest lending relationships, excluding loans acquired through FDIC-assisted transactions, are with commercial borrowers and total $53.3 million in the aggregate, or 9.0% of our $560.6 million loan portfolio at December 31, 2011.These relationships consist of $6.8 millionto a specialty chemical business and their related interests in southwest Georgia; $6.2 million to a nursing home secured by real estate located in southwest Georgia; $6.2 million for a finance company secured by accounts receivable and real estate in southwest Georgia; $5.5 millionfor the permanent financing of a hotel in north central Florida; $5.0 million secured by real estate in north central Florida; $5.0 million to a retail pharmacy business secured by inventory and real estate located primarily in southwest Georgia; $4.9 millionsecured primarily by multifamily and residential rental real estate in southwest Georgia; $4.6 million to a franchise restaurant chain in north central Florida; $4.6 million to a restaurant in southwest Georgia; and $4.5 million secured primarily by multifamily and residential rental real estate in southwest Georgia.As of the date of this filing, these major customer relationships were performing and rated as pass credits. 8 For further information on credit quality, see the discussion under the headings Item 1 - Asset Quality Delinquent Loans and Classified Assets and see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Consumer Real Estate Lending.We originate loans secured by first mortgages on one- to four-family residences, including home equity lines of credit, in our lending area, and on occasion, outside our lending area for customers whose primary residences are within our lending area.The majority of these loans are originated by us and sold to other lenders.At December 31, 2011, we had $155.9 million, or 27.81% of gross loans, in consumer residential loans, of which $117.3 million were fixed-rate loans and $38.6 million were adjustable rate loans. Our home equity lines of credit totaled $26.2 million and accounted for 4.7% of gross loans at December 31, 2011.These loans may be originated in amounts, together with the amount of the existing first mortgage, of up to 100% of the value of the property securing the loan.Home equity lines of credit generally have a 15-year draw period and require the payment of 1.5% of the outstanding loan balance per month during the draw period, which may be reborrowed at any time during the draw period.We also offer a 15-year home equity line of credit that requires interest-only payments for the first five years, then fully amortizing payments over the remaining 10 years of the loan.At December 31, 2011, unfunded commitments on home equity lines of credit totaled $15.7 million.Other consumer loan terms vary according to the type of collateral, length of contract and creditworthiness of the borrower. We generally underwrite our one- to four-family owner-occupied loans based on the applicant's employment and credit history and the appraised value of the subject property.Presently, we lend up to 90% of the lesser of the appraised value or purchase price for one- to four-family residential loans.Properties securing our one- to four-family loans are appraised by independent fee appraisers approved by the Board of Directors.We require our borrowers to obtain title insurance, hazard insurance and, if necessary, flood insurance.We currently originate one- to four-family mortgage loans on either a fixed- or adjustable-rate basis, as consumer demand dictates.Our pricing strategy for mortgage loans includes setting interest rates that are competitive with other local financial institutions and consistent with our internal needs.Fixed-rate loans generally have a 15- to 30-year term. Adjustable-rate mortgage, or ARM, loans are generally offered with annual repricing with a maximum annual rate change of 1% and maximum overall rate change of 4%.We use a variety of indices to reprice our ARM loans.Our ARM loans generally provide for specified minimum and maximum interest rates, with a lifetime cap and floor, and a periodic adjustment of the interest rate over the rate in effect on the date of origination.As a consequence of using caps, the interest rates on these loans may not be as rate sensitive as is our cost of funds.Our ARM loans are written using generally accepted underwriting guidelines.ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower's payment rise, increasing the potential for default.We do not offer initial discounted rates or “teaser” rates on adjustable-rate mortgage loans.Our real estate loans contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the collateral. We generally underwrite our non-owner-occupied, one- to four-family loans primarily based on a 1.25 times debt service coverage, though we also consider the applicant's creditworthiness and the appraised value of the property.Presently, we lend up to 85% of the lesser of the appraised value or purchase price for the residence.These loans are offered with a fixed rate or an adjustable rate using The Wall Street Journal prime rate as the index.These loans have terms of up to 15 years and are not assumable.We generally obtain title opinions from our counsel regarding these properties. 9 Commercial Real Estate Lending.We offer a variety of multifamily, nonresidential, and farmland real estate loans.These loans are secured primarily by multifamily dwellings, retail establishments, hotels, motels, warehouses, small office buildings, farmland, and other properties located in our market areas.At December 31, 2011, commercial real estate totaled $172.7 million, or 30.8% of gross loans. Nonresidential real estate totaled $139.0 million, or 24.8% of gross loans, and multifamily real estate totaled $15.8 million, or 2.82% of gross loans as December 31, 2011. Nonresidential and multifamily loans are originated with either a fixed or adjustable interest rate over various terms and structures.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our nonresidential and multifamily real estate loans typically do not exceed 80% of the appraised value of the property securing the loan.Loans secured by nonresidential and multifamily real estate are underwritten based on the income producing potential of the property and the financial strength of the borrower.The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt.We generally require personal guarantees of the borrowers and an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt.Appraisals on properties securing nonresidential and multifamily real estate loans are performed by independent state certified or licensed fee appraisers approved by the board of directors, with a second independent appraisal review performed if the loan exceeds $500,000. We generally do not maintain a tax or insurance escrow account for loans secured by nonresidential and multifamily real estate.In order to monitor the adequacy of cash flows on income-producing properties, the borrower is generally required to provide periodic financial information. Loans secured by nonresidential and multifamily real estate properties generally involve a greater degree of credit risk than single family residential mortgage loans.These loans typically involve large balances to single borrowers or groups of related borrowers.Because payments on loans secured by nonresidential and multifamily real estate properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to adverse conditions in the real estate market or the economy.If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower's ability to repay the loan may be impaired. Our loans secured by farmland totaled $17.9 million, or 3.2% of gross loans, and are originated with either a fixed or adjustable interest rate over a three-or five-year term with a balloon payment generally based on a 15-year amortization.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our farmland loans typically do not exceed 80% of the appraised value of the property securing the loan.Farmland loans are underwritten based on the income-producing potential of the property and the financial strength of the borrower.In order to monitor the adequacy of cash flows from farm operations, the borrower is required to provide periodic financial information. Loans secured by farmland generally involve a greater degree of credit risk than one- to four-family residential loans.These loans typically involve large balances, and repayments are often dependent on the successful operation of the farm, making them subject to adverse weather and economic conditions.If the cash flow from the farm operations declines, the borrower’s ability to repay the loan is impaired. Construction and Land Lending.Our construction loan portfolio consists of loans for the construction of one- to four-family residences, multifamily residences and commercial properties.Construction lending generally affords us an opportunity to receive interest at rates higher than those obtainable from residential lending and to receive higher origination and other loan fees.In addition, construction loans are generally made with adjustable rates of interest for six- to nine-month terms, with interest-only payments due during the construction period.At December 31, 2011, we had $26.8 million in construction loans outstanding, representing 4.8% of gross loans. Construction loans also involve additional risks because funds are advanced upon the security of the project under construction, which is of uncertain value prior to the completion of construction.Moreover, because of the uncertainties inherent in estimating construction costs, delays arising from labor problems, material shortages, and other unpredictable contingencies, it is relatively difficult to evaluate accurately the total loan funds required to complete a project, and the related loan-to-value ratios.We fund our construction loans based on percentage of completion as determined by physical property inspections.Acquisition and development loans are required to be paid down as lots are sold, though on an accelerated basis so that we are repaid before all the lots are sold.See also the discussion under the headings “Classified Assets” and “Loan Delinquencies and Defaults.” 10 Commercial and Industrial Lending.At December 31, 2011, commercial business loans totaled $55.2 million or 9.8% of gross loans.Our commercial business lending activities encompass loans with a variety of purposes and security, including loans to finance accounts receivable, inventory and equipment.Our commercial business lending policy includes credit file documentation and analysis of the borrower's background, capacity to repay the loan, the adequacy of the borrower's capital and collateral as well as an evaluation of other conditions affecting the borrower.Analysis of the borrower's past, present and future cash flows is also an important aspect of our credit analysis. Commercial business loans are generally secured by business assets, such as accounts receivable, equipment and inventory.This collateral may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which, in turn, is often dependent in part upon general economic conditions).We generally obtain personal guarantees on our commercial business loans.Nonetheless, these loans are believed to carry higher credit risk than traditional single family loans. Consumer and Other Lending.We offer a variety of secured consumer loans, new and used auto loans, boat and recreational vehicle loans, and loans secured by deposit accounts. We also offer a limited amount of low dollar, unsecured loans.We originate our consumer and other loans primarily in our market areas.At December 31, 2011, our consumer and other loan portfolio totaled $23.9 million, or 4.3% of gross loans. We originate auto loans on a direct basis and, in very limited circumstances, on an indirect basis.Auto loans may be written for up to six years and usually have fixed rates of interest.Loan-to-value ratios are up to 100% of the sales price for new autos and 100% of retail value on used autos, based on valuation from official used car guides.Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates, and carry higher rates of interest than do one- to four-family residential mortgage loans. Management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-market selling opportunities.Consumer loans may entail greater risk than do single family residential mortgage loans, particularly in the case of consumer loans that are secured by rapidly depreciable assets, such as automobiles and recreational vehicles.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower's continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness, or personal bankruptcy. Loan Originations, Purchases, Sales, Repayments and Servicing We originate one- to four-family residential mortgage loans primarily through referrals from real estate agents, builders and from existing customers.Loan origination fees earned totaled $814,000, $824,000 and $557,000 for the years ended December31, 2011, 2010 and 2009, respectively. While we originate both adjustable-rate and fixed-rate loans, our ability to originate loans is dependent upon customer demand for loans in our market areas.Demand is affected by competition and the interest rate environment.Loans and participations purchased must conform to our underwriting guidelines.Furthermore, during the past few years, we, like many other financial institutions, experienced significant prepayments on loans due to customer preferences to deleverage since the 2008 economic recession.In periods of economic uncertainty, the ability of financial institutions, including ours, to originate or purchase large dollar volumes of real estate loans may be substantially reduced or restricted, which in turn lowers our interest income. 11 In addition to the categories of loans originated by us and described above, as of December 31, 2011, $126.2 million, or 22.5% of gross loans, consisted of loans acquired through FDIC-assisted acquisitions, with $107.5 million covered under loss-sharing agreements with the FDIC. Due diligence performed on these loans was limited due to the quick timing required for these transactions; however, the loss-sharing agreements with the FDIC provides coverage for 80% of the covered loan balance, which significantly mitigates the credit risk exposure for these loans.See Item 8 - Note 4 of the Notes to Consolidated Financial Statements for additional information about these loans acquired through FDIC-assisted acquisitions. We have agreements with mortgage lenders, pursuant to which we originate and fund residential mortgage loans for these lenders in accordance with their policies, terms, and conditions.We charge the borrower an origination fee for processing the application in accordance with the lender's specifications.We also may earn a premium on these loans based on the difference between the rate on the loan and the lock-in rate accepted by the lender.During 2011, we originated $94.0 million of mortgage loans for these lenders, generating approximately $2.3 million in mortgage banking income on these loans.During 2010, we originated $30.0 million of mortgage loans for these lenders, generating approximately $607,000 in mortgage banking income on those loans. In addition to interest earned on loans and loan origination fees, we receive fees for loan commitments, late payments and other miscellaneous services.The fees vary from time to time, generally depending on the supply of funds and other competitive conditions in the market.Fees for late payments totaled $246,000, $267,000 and $283,000 for the years ended December31, 2011, 2010 and 2009, respectively. Asset Quality When a borrower fails to make a required payment on a loan, we attempt to cure the delinquency by contacting the borrower. Delinquent consumer loan customers are contacted by the lender and a centralized collections department. Delinquent commercial loan customers are contacted by the lender and are turned over to our special assets division if collection efforts by the lender are not successful. If the borrower does not cure the delinquency then we undertake an analysis of the best means to maximize our collection efforts, which may include litigation, taking a deed-in-lieu of foreclosure, and/or initiating foreclosure proceedings.In the event we take title to underlying collateral, we generally seek to sell the asset as soon as practicable. Delinquent Loans.The table below sets forth the amounts and categories of delinquent loans that were still accruing interest at December 31, 2011, excludingloans acquired through FDIC-assisted acquisitions, that were 30 to 89 days past due in the amount of their contractual principal balances totalingapproximately $371,000: Thirty to fifty-nine days Sixty to eighty-nine days Total thirty to eighty-nine days (Dollars in thousands) Delinquent Loans: Consumer real estate $ $
